DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       This Office Action is in response to the application 16/199,090 filed on 11/13/2018.
           Claims 1-25 are pending in Instant application.

3.    Response to Remarks 
       With regard to Applicant's Remarks dated 06/20/2019: “clean version” (with legible text) of a Substitute specification including Claims and Abstract have been fully considered and is entered.

Information Disclosure Statement
4.     The information disclosure statements (IDS) submitted on 11/23/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Examiner Note:
      Independent claim 19 recites “A computer program product for graphical event modelling, the computer program product comprising a computer-readable storage medium……”  After close inspection, the Examiner respectfully notes that the specification discloses [paragraph 0105] the phrase “A computer readable storage medium”, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

Claim Rejections - 35 USC § 102
5.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.        Claims 1-7, 18-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nixon et al. (US 2017/0102678 A1).
            Regarding Claim 1, Nixon teaches a computer-implemented graphical event model method ([paragraph 0370-0371] describes a method of generating graphical representation upon occurrence of events), the method comprising: 

       requiring no complex input([paragraph 0137] describes learning may be performed in an automatic and/or autonomous manner without using any input from users (e.g. without no complex input) or other nodes to initiate and/or perform the learning analysis);
     and generating a representation that explains a mutual dynamic of the multiple event-types in a form of a graphical event model ([paragraph 0137, 0161-0162, 0371] describes generating a representation which indicates a correlation (e.g. a mutual dynamic) of events data in a graphical representation of an event data model).

      Regarding Claim 2, Nixon teaches the computer-implemented method, wherein the learning the statistical and causal co-occurrence relationships assumes only a time-stamped, asynchronous, and irregularly-spaced event occurrence of the data on a time line spanning the multiple event-types as an input ([paragraph 0032, 0123, 0131-0132, 0203] describes learning statistical and casual simultaneously occurrence (e.g. co-occurrence) relationship among events data perform function based on input data which includes a timestamp indicating a time for the value or values associated with the data point, performed asynchronously and irregularity of data samples on a time series, one 
 
      Regarding Claim 3, Nixon teaches the computer-implemented method, further comprising learning from the multiple event-types using the graphical event model by considering a most recent event history and an optimal proximal window size ([paragraph 0132-0133, 0342-0343, 0393-0394] describes learning statistical and casual simultaneously occurrence (e.g. co-occurrence) relationship among events data using most recent record (e.g. history) events data and desire characteristic relating to estimate window of data to have a user defined length (e.g. size)).

       Regarding Claim 4, Nixon teaches the computer-implemented method, further comprising learning an expected duration between connected occurrences involving the multiple event-types and using the expected duration in estimating the statistical and causal co-occurrence relationships among the multiple event-types based on a most recent history ([paragraph 0121-0122, 0337, 0342-0343] describes learning statistical and casual simultaneously occurrence (e.g. co-occurrence) relationship among events data using expected relevant time periods estimating statistical and casual simultaneously occurrence (e.g. co-occurrence) relationship among events data).

      Regarding Claim 5, Nixon teaches the computer-implemented method of claim 2, further comprising learning an expected duration between connected occurrences involving the multiple event-types and using the expected duration in estimating the 

      Regarding Claim 6, Nixon teaches the computer-implemented method, further comprising, by considering a most recent history: discovering an optimal window size; discovering an optimal parent set ([paragraph 0342-0343, 0392-0394] describes using most recent record (e.g. history) events data, discovering require window length (e.g. size)); 
      discovering an optimal parent set ([paragraph 0249, 0258-0259] discover analytic nodes set (e.g. parent set)); 
      and generating a causal sequence of potential future inter-dependent event-types that unfold in time using the optimal window size, the optimal parent set, and an estimate of respective occurrence times ([paragraph 0121-01224, 0161-0162, 0392-0394] describes generating a statistical and casual simultaneously occurrence of future behavior of relationship among dependent events data in time series using require window length (e.g. size), analytic nodes set (e.g. parent set) and estimate of occurrence times).

Regarding Claim 7, Nixon teaches the computer-implemented method, wherein parents in the graphical event model affect an instantaneous rate of observing an occurrence of a child event-type, and a dependence is automatically learnt from a history of past parent event-type occurrences ([paragraph 0137, 0145, 0254,0287] describes analytic node (parent) of the graphical representation of an event data model affect observing an occurrence of a another analytical node (e.g. child) event and dependency between analytic node (parent) event and another analytical node (e.g. child) event is automatically learnt from past record).

       Regarding Claim 18, Nixon teaches the computer-implemented method, embodied in a cloud-computing environment ([paragraph 0112] describes distributed performance monitoring/analytics system is located in the cloud platform).

        Regarding claim 19, this claim contains limitations found within that of claim 1 and the same rationale to rejection is used except for the claim 19 a computer program product for graphical event modelling, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform. However, Nixon teach a computer program product for graphical event modelling, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform (Nixon: [paragraph 0370-0371, 0421-422] describes a method for a graphical representation of an event data model comprise a 

       Regarding claim 20, this claim contains limitations found within that of claim 1 and the same rationale to rejection is used except for the claim 20 a graphical event model system, said system comprising: a processor; and a memory, the memory storing instructions to cause the processor to perform. However, Nixon teach a graphical event model system, said system comprising: a processor; and a memory, the memory storing instructions to cause the processor to perform (Nixon: [paragraph 0091, 0112, 0371-0371] describes distributed performance monitoring/analytics system for a graphical representation of an event data model comprise a processor and a memory, the memory storing instructions to cause the processor to perform).

       Regarding Claim 21, Nixon teaches the system, embodied in a cloud-computing environment ([paragraph 0112] describes distributed performance monitoring/analytics system for a graphical representation of an event data model is located in the cloud platform).

       Regarding Claim 22, Nixon teaches a computer-implemented graphical event model method ([paragraph 0370-0371] describes a method of generating graphical representation upon occurrence of events), 
       the method comprising: learning statistical and causal co-occurrence relationships among multiple event-types of data([paragraph 0124] describes multiple events data 
      where the learning the statistical and causal co-occurrence relationships assumes only a time-stamped, asynchronous, and irregularly spaced event occurrence of the data on a time line spanning the multiple event-types as an input([paragraph 0032, 0123, 0131-0132, 0203] describes learning statistical and casual simultaneously occurrence (e.g. co-occurrence) relationship among events data perform function based on input data which includes a timestamp indicating a time for the value or values associated with the data point, performed asynchronously and irregularity of data samples on a time series, one or more data points may be added to the data set with timestamps indicating integer multiples of the period of the sampling rate after the start time); 
   and generating a representation that explains a mutual dynamic of the multiple event-types in a form of a graphical event model ([paragraph 0137, 0161-0162, 0371] describes generating a representation which indicates a correlation (e.g. a mutual dynamic) of events data in a graphical representation of an event data model).

     Regarding claim 24, this claim contains limitations found within that of claim 22 and the same rationale to rejection is used except for the claim 24 a graphical event model system, said system comprising: a processor; and a memory, the memory storing instructions to cause the processor to perform. However, Nixon teach a graphical event .


Claim Rejections - 35 USC § 103
8.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.      Claims 11, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US 2017/0102678 A1); and further in view of Ashkenazi et al. (US 8935673 B1).
Regarding Claim 11, Nixon teaches the computer-implemented method of claim 1, wherein relationships for the graphical event model are due to a computation that is performed ([paragraph 0136-0137, 0336-0337] describes statistical and casual simultaneously occurrence (e.g. co-occurrence) relationship among events data for the graphical representation of an event data model is performed);
         However, Nixon fails to teach wherein relationships performed via at least one of: an optimal window search that bounds a range of a possible impacting history; an optimal parent search that bounds a number of parent or cause event-types for any event-type in the data; and a forward and a backward search to iteratively find an optimal graph structure for the graphical event model.
      However, Ashkenazi teach wherein relationships performed via at least one of: an optimal window search that bounds a range of a possible impacting history; an optimal parent search that bounds a number of parent or cause event-types for any event-type in the data; and a forward and a backward search to iteratively find an optimal graph structure for the graphical event model ([col 10 lines 32-48, col 12 lines 55-67] describes relationship is performed using window search that bounds impacting history). 
      One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nixon for relationships for the graphical event model are due to a computation that is performed. The teachings of Nixon, when implemented in the Ashkenazi system, will allow one of ordinary skill in the art to perform relationships via an optimal window search that bounds a range of a possible impacting history. One of ordinary skill in the art would be motivated to utilize the teachings of Nixon in the Ashkenazi system in order to provide graphic display 

      Regarding Claim 13, Nixon teaches the computer-implemented method of claim 1, wherein relationships for the graphical event model are due to a computation that is performed ([paragraph 0136-0137, 0336-0337] describes statistical and casual simultaneously occurrence (e.g. co-occurrence) relationship among events data for the graphical representation of an event data model is performed);
      Nixon fails to teach wherein relationships performed via at least two of: an optimal window search that bounds a range of a possible impacting history; an optimal parent search that bounds a number of parent or cause event-types for any event-type in the data; and a forward and a backward search to iteratively find an optimal graph structure for the graphical event model.
      However, Ashkenazi teach wherein relationships performed via at least two of: an optimal window search that bounds a range of a possible impacting history ([col 10 lines 32-48, col 12 lines 55-67] describes relationship is performed using window search that bounds impacting history);
     and a forward and a backward search to iteratively find an optimal graph structure for the graphical event model ([col 8 lines 53-62, col 9 lines 37-54] describes a forward search and a backward search to find graphical format for graphic system (e.g. graphical event model)).
       One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nixon 

       Regarding Claim 14, Nixon teaches the computer-implemented method of claim 1, wherein relationships for the graphical event model are due to a computation that is performed ([paragraph 0136-0137, 0336-0337] describes statistical and casual simultaneously occurrence (e.g. co-occurrence) relationship among events data for the graphical representation of an event data model is performed);
       However, Nixon fails to teach wherein relationships performed via an optimal window search that bounds a range of a possible impacting history.
        However, Ashkenazi teach wherein relationships performed via an optimal window search that bounds a range of a possible impacting history; an optimal parent search that bounds a number of parent or cause event-types for any event-type in the data; and a forward and a backward search to iteratively find an optimal graph structure for the graphical event model ([col 10 lines 32-48, col 12 lines 55-67] describes relationship is performed using window search that bounds impacting history). 


      Regarding Claim 16, Nixon teaches the computer-implemented method of claim 1, wherein relationships for the graphical event model are due to a computation that is performed ([paragraph 0136-0137, 0336-0337] describes statistical and casual simultaneously occurrence (e.g. co-occurrence) relationship among events data for the graphical representation of an event data model is performed);
      However, Nixon fails to teach wherein relationships performed via a forward and a backward search to iteratively find an optimal graph structure for the graphical event model.
     However, Ashkenazi teach wherein relationships performed via a forward and a backward search to iteratively find an optimal graph structure for the graphical event model ([col 8 lines 53-62, col 9 lines 37-54] describes relationship is performed using a forward search and a backward search to find graphical format for graphic system (e.g. graphical event model)).
.

9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US 2017/0102678 A1); in view of Ashkenazi et al. (US 8935673 B1); and further in view of Tarsa et al. (US 2018/0246762 A1).
          Regarding Claim 12, Nixon teaches the computer-implemented method of claim 1, wherein relationships for the graphical event model are due to a computation that is performed ([paragraph 0136-0137, 0336-0337] describes statistical and casual simultaneously occurrence (e.g. co-occurrence) relationship among events data for the graphical representation of an event data model is performed);
         Nixon fails to teach wherein relationships performed via each of: an optimal window search that bounds a range of a possible impacting history; an optimal parent search that bounds a number of parent or cause event-types for any event-type in the data; and a forward and a backward search to iteratively find an optimal graph structure for the graphical event model.

      and a forward and a backward search to iteratively find an optimal graph structure for the graphical event model ([col 8 lines 53-62, col 9 lines 37-54] describes a forward search and a backward search to find graphical format for graphic system (e.g. graphical event model)).
    One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nixon for relationships for the graphical event model are due to a computation that is performed. The teachings of Nixon, when implemented in the Ashkenazi system, will allow one of ordinary skill in the art to perform relationships via an optimal window search that bounds a range of a possible impacting history and a forward and a backward search to iteratively find an optimal graph structure for the graphical event model. One of ordinary skill in the art would be motivated to utilize the teachings of Nixon in the Ashkenazi system in order to provide graphic display includes at least a portion of the execution history of runtime values (Ashkenazi: [col 2 lines 6-8]).
        Nixon and Ashkenazi fails to teach an optimal parent search that bounds a number of parent or cause event-types for any event-type in the data;
       However, Tarsa teach an optimal parent search that bounds a number of parent or cause event-types for any event-type in the data ([paragraph 0055, 0086-0088] describes parent search that bounds cause event types in the data); 
.

10.   Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US 2017/0102678 A1); and further in view of Tarsa et al. (US 2018/0246762 A1).
         Regarding Claim 15, Nixon teaches the computer-implemented method of claim 1, wherein relationships for the graphical event model are due to a computation that is performed ([paragraph 0136-0137, 0336-0337] describes statistical and casual simultaneously occurrence (e.g. co-occurrence) relationship among events data for the graphical representation of an event data model is performed);
     However, Nixon fails to teach wherein relationships performed via an optimal parent search that bounds a number of parent or cause event-types for any event-type in the data.
     However, Tarsa teach wherein relationships performed via an optimal parent search that bounds a number of parent or cause event-types for any event-type in the data 
      One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nixon for relationships for the graphical event model are due to a computation that is performed. The teachings of Nixon, when implemented in the Tarsa system, will allow one of ordinary skill in the art to perform relationships an optimal parent search that bounds a number of parent or cause event-types for any event-type in the data. One of ordinary skill in the art would be motivated to utilize the teachings of Nixon in the Tarsa system in order to achieve maximum performance (Tarsa: [paragraph 0002]).


11.    Claims 17, 23 and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US 2017/0102678 A1); and further in view of Bowers et al. (US 2017/0351241 A1).
        Regarding Claim 17, Nixon teaches the computer-implemented method, wherein no user input is required ([paragraph 0137] describes learning may be performed in an automatic and/or autonomous manner without using any input from users (e.g. without no complex input) or other nodes to initiate and/or perform the learning analysis);
       Nixon fails to teach wherein the data comprises multivariate and marked asynchronous event stream data where each event has a time-stamp and a complex object that serves as a mark of a type of event- related detail.   

    One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nixon for relationships for the graphical event model and no user input is required from user. The teachings of Nixon, when implemented in the Bowers system, will allow one of ordinary skill in the art to include data comprises multivariate and marked asynchronous event stream data where each event has a time-stamp and a complex object that serves as a mark of a type of event- related detail. One of ordinary skill in the art would be motivated to utilize the teachings of Nixon in the Bowers system in order to improve and optimize the operation of systems, organizations seek to collect as much data as possible from systems (Bowers: [paragraph 0002]).

      Regarding Claim 23, Nixon teach the computer-implemented method of claim 22, wherein no user input is required ([paragraph 0137] describes learning may be performed in an automatic and/or autonomous manner without using any input from users (e.g. without no complex input) or other nodes to initiate and/or perform the learning analysis);

    However, Bowers teach the data comprises multivariate and marked asynchronous event stream data where each event has a time-stamp and a complex object that serves as a mark of a type of event- related detail ([paragraph 0103, 0175-0176, 0181] describes data includes multivariate effects and asynchronous event data and event data has a timestamp and type of event related information)
      One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nixon for relationships for the graphical event model and no user input is required from user. The teachings of Nixon, when implemented in the Bowers system, will allow one of ordinary skill in the art to include data comprises multivariate and marked asynchronous event stream data where each event has a time-stamp and a complex object that serves as a mark of a type of event- related detail. One of ordinary skill in the art would be motivated to utilize the teachings of Nixon in the Bowers system in order to improve and optimize the operation of systems, organizations seek to collect as much data as possible from systems (Bowers: [paragraph 0002]).

      Regarding Claim 25, Nixon teach the system, wherein no user input is required ([paragraph 0137] describes learning may be performed in an automatic and/or autonomous manner without using any input from users (e.g. without no complex input) or other nodes to initiate and/or perform the learning analysis);

      However, Bowers teach the data comprises multivariate and marked asynchronous event stream data where each event has a time-stamp and a complex object that serves as a mark of a type of event- related detail ([paragraph 0103, 0175-0176, 0181] describes data includes multivariate effects and asynchronous event data and event data has a timestamp and type of event related information)
      One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nixon for relationships for the graphical event model and no user input is required from user. The teachings of Nixon, when implemented in the Bowers system, will allow one of ordinary skill in the art to include data comprises multivariate and marked asynchronous event stream data where each event has a time-stamp and a complex object that serves as a mark of a type of event- related detail. One of ordinary skill in the art would be motivated to utilize the teachings of Nixon in the Bowers system in order to improve and optimize the operation of systems, organizations seek to collect as much data as possible from systems (Bowers: [paragraph 0002]).

Allowable Subject Matter
12.    Claims 8-10 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-    Hochstein et al., US 20130185232 A1, probabilistic event networks to improve business key performance indicators (KPIs) based on distributed, time-stamped data.
-    Achin et al., US 20180046926 A1, a predictive modeling method may include determining a time interval of time-series data.

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072.  The examiner can normally be reached on Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459